ws Case 1:21-cr-00478-ER Document8 Fila, Q¢/e9/21 Page 1 of 1
Proceeding via: OCourtCall DAT&T

 

 

 

 

 

 

DOCKET No. 21 Cr 478 (ER) DEFENDANT Trevor Milton
AUSA Jordan Estes DEF.’S COUNSEL Marc Mukasey
VWIRETAINED CI FEDERAL DEFENDERS Cl cia [] pRESENTMENT ONLY
Oo INTERPRETER NEEDED
C1 DEFENDANT WAIVES PRETRIAL REPORT

CURule5 CIRule9 O Rule 5(c)(3) CO) Detention Hrg. = DATE OF ARREST 7/29/2021] {/] VOL, SURR.

TIME OF ARREST 8-00 am CO on writ
OD Other: TIME OF PRESENTMENT [2:42 p.m

BAIL DISPOSITION

[1] SEE SEP. ORDER
[1 DETENTION ON CONSENT W/O PREJUDICE [1] DETENTION: RISK OF FLIGHT/DANGER [SEE TRANSCRIPT
[1] DETENTION HEARING SCHEDULED FOR:
VI AGREED CONDITIONS OF RELEASE
(1) DEF. RELEASED ON OWN RECOGNIZANCE
I$100,000.000 PRB W FRP

7} SECURED BY $ CASH/PROPERTY: ‘Two properties: One in Morgan, UT and one in Coatsville, UT
TRAVEL RESTRICTED TO SDNY/EDNY/ Utah, Wyoming, Arizona, Washington DC, Idaho, Virginia. point in betweeng
C] TEMPORARY ADDITIONAL TRAVEL UPON CONSENT OF AUSA & APPROVAL OF PRETRIAL SERVICES

7] SURRENDER TRAVEL DOCUMENTS (& NO NEW APPLICATIONS)

 

 

VI PRETRIAL SUPERVISION: CIREGULAR CJstTrict MAS DIRECTED BY PRETRIAL SERVICES
[] DRUG TESTING/TREATMT AS DIRECTED BY PTS [IMENTAL HEALTH EVAL/TREATMT AS DIRECTED BY PTS

C1 DEF, TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT
[] HOME INCARCERATION [J HOMEDETENTION CI CURFEW [1 STAND ALONE MONITORING
CJ] LOCATION MONITORING TECHNOLOGY AS DIRECTED BY PTS Oi GPS

LJDEF. TO PAY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES

(1 DEF. TO CONTINUE OR SEEK EMPLOYMENT [OR] C] DEF. TO CONTINUE OR START EDUCATION PROGRAM
i] DEF, NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON

C1 DEF. TO BE DETAINED UNTIL ALL CONDITIONS ARE MET
7] DEF, TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS:
; REMAINING CONDITIONS TO BE MET BY: 8/5/2021

 

 

 

ADDITIONAL CONDITIONS/ADDITIONAL PROCEEDINGS/COMMENTS:

Defendant is to be supervised in his district of residence (Utah.)

Defendant is not to have contact with any investors except individuals the defendant has an independent relationship with.
Defendant is to surrender any and all firearms.

Control date set for 8/12/2021.

DEF. ARRAIGNED; PLEADS NOT GUILTY Co CONFERENCE BEFORE D.J. ON
C] DEF. WAIVES INDICTMENT
M1 SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 3161(h)(7) UNTIL 8/12/2021

For Rule 5(c)(3} Cases:
CI IDENTITY HEARING WAIVED C1 DEFENDANT TO BE REMOVED

C) PRELIMINARY HEARING IN SDNY WAIVED [1 CONTROL DATE FOR REMOVAL:

 

PRELIMINARY HEARING DATE; [1 ON DEFENDANT’S CONSENT

DATE: 7/29/2021 Qi Ne é A \—

UNITEQETATES ne UDGE, S.D.N.Y.

 

WHITE original} - COURT FILE PINK — U.S. ATTORNEY’S OFFICE YELLOW — U8. MARSHAL GREE — PRETRIAL SERVICES AGENCY
Rey'd 2016

 
